Title: To Alexander Hamilton from Charles Lee, 21 November 1789
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 21st. November 1789.
Sir
Upon the River Powtomack there are five Collectorships, two in Maryland and three in Virginia. I will forbear to give my opinion till more mature consideration, what alterations ought to be made, but, at present I can venture to say that they are not all necessary, either for mercantile convenience, or for the better collection of the revenue. The distance from Georgetown to Alexandria is seven miles and from Alexandria to Dumfries twenty five miles. The trade of the Powtomack being dispersed and not brought to a point does not appear to a stranger to be so considerable as it really is, and especially the exports are immensely great. From the highest tide water which is about twelve miles from this Town to the mouth of the river 160 miles from thence to the Capes is  miles from the highest tide water to Fort Cumberland (which is expected to be made navigable for boats and the work is already considerably advanced and in a probable way of success) is  miles. The extensive country through which this river passes is remarkably fertile and well inhabited with industrious and healthy people. The trade of the Powtomack is considerable now—at this moment there are 40 sea vessels at this Town and what is very pleasing it is daily increasing. I observe by the Judiciary establishments that the State of Virginia is made a district whereby this river is a boundary, and its inhabitants are remote from the places of holding the Courts and from the Officers of such Courts. This will be found very inconvenient to the Revenue Officers in cases of seizure as well as to the Merchants. To send 100 miles or perhaps 150 miles in all cases for the process of the Court and to the officers of the court will be very expensive and tedious for though the district Judge may hold a Court for some purposes whenever he shall please yet the inconveniences in the first instance will not be removed. While Virginia remains a district some parts of it will be subject to great expenses and inconveniences and as I conceive it to be too large for a speedy and energetic execution of the continental laws, it ought to be otherwise modified from what it is now. As to the Powtomack Country an agreeable form at once offers itself for a district and the other part of Virginia will be as large as a district should be. Let the western shore of Maryland and the northern neck of Virginia make a district: the law of the revenue might then be executed with certainty dispatch and convenience and unless this should be done I fear many offences will probably pass unprosecuted and unpunished on account of the trouble and expense which will arise to prosecutors and witnesses. Some time ago I had occasion to seize a cask of wine of mean quality it happened to be and not of the value of fifty dollars. The owner was content that the same should be forfeited, and therefore by his consent it may perhaps be sold as condemned goods. To have prosecuted for this under the present system, would have cost more than the wine would sell for. This also may serve to show that though a district court be appointed for the Country on the Potowmack which is almost the unanimous wish of its inhabitants there should be some tribunal more convenient than a district court to try seizures under the value of a certain sum for instance 200 dollars. The district I am suggesting is larger than the State of Maryland, and the eastern shore of Maryland might be united (as indeed it is by nature) to Delaware State—such a modification in this as well as other instances would tend to confirm and consolidate the powers of the present government of the United States. Under the state laws the bonded duties were recoverable in a summary way in our courts, viz: on ten days notice and motion. By the act of congress it seems they are to be sued for in the ordinary and tardy forms of law which is a mode of recovery that will be unseasonable some time hence I apprehend. I have been at a loss in what manner the Bonds were to be made payable and I now enclose a copy of the form used in my Office which appeared to me to be the most proper. I have not allowed any discount on the bonded duties and shall act according to your letter on this subject. Under the State regulations there were two sloops employed concerning the revenue which were armed with a few small cannon and swivels and manned with a few Marines, they drew a small depth of water being intended to penetrate as high as possible up all our tide waters and were under the direction of the executive who occasionally sent them whenever it might be required and generally employed them in the Bay and at the mouths of the great rivers. I think the expense of these vessels, was about six thousand dollars annually and I am of opinion that such an establishment would be of use in preventing frauds that I fear will otherwise be attempted some time hence upon the revenue when the Bonds shall be coming due. The masters of these vessels were in duty bound to examine such vessels as they met with and to know whether the laws had been complied with by inspecting the papers on board each vessel: three vessels would be sufficient for Maryland and Virginia, whether the vessels belonging to Virginia have been sold or not I am not sure but I believe they have been sold. At this port there was in use under that state laws a small row boat for the purpose of boarding vessels which I think is necessary in order that upon an emergency the public officers may not be dependent on the courtesy of others, this boat cost one hundred dollars and one person was hired to take care of her and was paid by the public Officer. As the public revenue hath not yet needed a boat the business having been conducted without much difficulty or embarrassment I have not applied for it, and shall wait your orders as to purchasing any boat of this kind. The 16th section of the act to regulate the collection of the duties &c which obliges all vessels to stop at the mouth of our river viz: at St Mary’s or Yeocomico excited a general uneasiness and complaint among the merchants and others on the Patowmack. The regulations was conceived to have a most injurious effect in diverting foreign commerce to Baltimore or Norfolk, where it might freely go without any similar interruption. The regulation was thought useless and unnecessary with respect to protecting the public revenue from fraud or evasion of the laws. It was thought oppressive and detrimental to the merchants, as it would create delay and expense to their vessels in their voyages as it would expose their ships in time of bad weather to danger, as in case of a mistake in the master it would be very troublesome, embarrassing and tedious to rectify the same in consequence of the great distance from their residence to the mouth of the river; for no entry can be made but exactly according to the certified manifest. It was moreover thought partial as a similar regulation was not made as to other parts of America to which with equal reason it might have been applied for example the river Delaware, and to many it appeared unaccountable as the Virginia representatives well knew that a regulation somewhat like it had been made by one assembly and repealed by the next after a trial and conviction of its impropriety impolicy and injustice. These sentiments produced a memorial from the people of the Patomack to the Congress who suspended this obnoxious regulation till May next but they still hope it will be repealed at the next session as in their opinion it will produce the most ruinous consequences to their commerce. For my own part I have no difficulty in declaring that this regulation appears to me to be useless as to the public revenue oppressive as it respects the merchants and in itself unjust and offensive for its partiality. The allowances of drawbacks under any terms is objectionable as it will tend to introduce confusion in the Custom House books than which nothing ought to be more plain and correct. I will only observe at present that the term of twelve months is unreasonably long for the exportation of dutied goods. Under the State laws only three months was allowed. It is thought by some uncertain what fees are due in some cases to the surveyor and in this respect a collector is placed in a most disagreable situation. On the one hand he is liable to public censure or perhaps to individual loss or punishment if he demands and receives for the surveyor any fees not lawfully due and on the other hand he is liable to a suit from the Surveyor if he omits to receive all that is due. I own if the surveyors fees were ever so explicitly ascertained, I should feel it the most irksome part of my duty to be his cashier and clerk and therefore wish that the law could be so altered as to make the Surveyor his own receiver subject in cases of difference with the masters of vessels to the direction of the Collector. I have no difficulty with respect to the fees due to a collector, they being plainly expressed: But the Surveyor of my district conceives and others think with him, that every Licensed Vessel coming from one district into another should pay a fee of two thirds of a dollar to the Surveyor and also all fees under the coasting law: my opinion is that a Licensed Vessel ought not to pay any fees excepting directed by the coasting law. The fee of two thirds of a dollar claimed by the Surveyor is under the collection law which I think does not apply to licensed Vessels. I am uneasy that the Surveyor here may possibly be losing any thing to which the law entitles him and there being no counsel for the United States to whom I could apply to with propriety on this subject I have taken the liberty to make this representation hoping that your instruction will settle the doubt. I have been induced to do this also because in a public point of view, it is important that it be universally understood what are the fees of the public Offices that there may be a uniformity. I must beg pardon for this long letter which I fear will be more tiresome than useful and am Sir most respectfully your obedt. servant,
Charles Lee.
